Citation Nr: 0805430	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for scleroderma 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran had active service from October 1970 to August 
1974. 

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that decision, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim.  In a May 2005 Statement of the Case, the RO 
determined that new and material evidence sufficient to 
reopen the claim had been submitted, however, the claim was 
denied on the merits.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim to reopen in a February 
1997 rating decision.  The veteran was notified of that 
decision; however, he did not submit a timely notice of 
disagreement or perfect an appeal. 

2.  The evidence submitted since the February 1997 rating 
decision includes medical opinion statements suggesting the 
veteran's currently diagnosed scleroderma was related to 
gastrointestinal symptoms treated in service, which is 
evidence that relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

3.  Scleroderma did not manifest during service and is not 
related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which declined 
reopening the claim for entitlement to service connection for 
scleroderma is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 
C.F.R. § 3.104, 20.1103 (1997).

2.  New and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for scleroderma has been presented and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007). 

3.  Scleroderma was not incurred in or aggravated by active 
service, nor may it be so presumed. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As to the claim to reopen, since the Board is reopening the 
veteran's claim, any error in this regard is harmless, so a 
discussion of the RO's actions to address these requirements 
in that context is unnecessary.  With regard to the 
underlying claim for service connection, the duty to notify 
was satisfied by way of a letter sent to the appellant in 
March 2004 that fully addressed all four notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records and VA outpatient treatment records.  
The appellant submitted private treatment records, and by 
correspondence dated July 2005 declined the opportunity to 
set forth his contentions during a hearing before a Veterans 
Law Judge.  The appellant was provided a VA examination in 
June 2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA outpatient treatment records, private 
treatment records, lay statements, medical treatise 
information, medical opinions statements from the veteran's 
private physicians, and a June 2004 VA compensation and 
pension examination report.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 


Claims to Reopen

The veteran's claim to reopen was previously denied in an 
unappealed February 1997 rating decision.  Consequently, that 
determination became final. See 38 C.F.R. § 7105.

In order to reopen this claim, new and material evidence must 
be presented.  Regulations provide that "new" evidence is 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

The evidence of record at the time of the last final rating 
action in February 1997 included service medical records, 
private treatment records, and statements from the veteran in 
support of his claim.  A review of the service medical 
records reveals no complaints of or treatment for scleroderma 
during active service.  No abnormalities attributed to a 
post-service diagnosis of scleroderma were noted at 
enlistment into service in August 1970 or at separation from 
service in August 1974. 

The post-service medical evidence of record at the time of 
the February 1997 rating decision revealed ongoing treatment 
for diffuse scleroderma with initial manifestation in 1988.  

Evidence added to the record since the time of the last final 
denial in February 1997 includes VA and private outpatient 
treatment records documenting ongoing treatment for 
scleroderma, lay statements from the veteran's parents and a 
long-time acquaintance, excerpts from a medical treatise on 
scleroderma, a June 2004 VA examination report, and medical 
opinion statements from Dr. P. Nguyen, dated April 1995 and 
February 2004.  Also of record is a March 2004 statement from 
Dr. R. M. Cavell.  The February 2004 letter from Dr. Nguyen 
noted the veteran's history of treatment for gastrointestinal 
symptoms during service.  Dr. Nguyen suggested that the 
veteran's prolonged gastrointestinal symptoms during service 
may have represented the early signs of scleroderma.  
Similarly, the March 2004 statement from Dr. Cavell concludes 
that it is reasonable to suggest that the abdominal 
complaints noted during service may have been due to 
scleroderma.  

The medical opinion statements of the veteran's private 
physicians were not previously before agency decision makers 
and are not cumulative or redundant of previous evidence of 
record.  As such, this evidence is found to be "new" under 38 
C.F.R. § 3.156(a).  Moreover, as the aforementioned opinion 
statements address the possibility that symptoms of 
scleroderma first manifested during active service, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and is "material" under 38 C.F.R. § 
3.156(a).  

The Board finds, therefore, that new and material evidence 
has been received, and reopening the claim of entitlement to 
service connection for scleroderma is warranted. 


Service Connection

The veteran contends that his scleroderma first had its onset 
during active service.  In this regard, he attributes the 
recurrent treatment for gastrointestinal symptoms noted 
during service to early manifestations of scleroderma.  

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are some disabilities, including scleroderma, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service. 38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service medical records reveal no complaints of or treatment 
for scleroderma during service.  The veteran sought treatment 
for mild abdominal tenderness in October 1971.  His physician 
diagnosed bowel spasms and noted that the condition may have 
some psychosomatic elements.  During follow-up treatment, the 
veteran reported that his stomach cramps increase when he 
experiences increased tension.  In November 1971 the veteran 
returned to his physician with continued complaints of 
abdominal pain and diarrhea, as well as a two month history 
of up to four bowel movements per day.  A physical 
examination was essentially negative; therefore, his treating 
physician diagnosed "functional bowel disease."  January 
1974 emergency room records reflect the veteran's complaints 
of stomach pains and cramps in the lower abdominal region.  
His treating physician diagnosed a urinary tract infection.  
Complaints of abdominal pain noted in February 1974 were 
attributed to residuals of his recent urinary tract 
infection.  In March 1974 the veteran complained of abdominal 
pain and nausea with vomiting and diarrhea, however, no 
diagnosis was made.  At separation from service in August 
1974, neither scleroderma nor a chronic gastrointestinal 
disorder was noted on examination.  

Although the earliest medical records reflecting treatment 
for scleroderma are dated in 1990, an April 1995 letter from 
Dr. P. Nguyen notes that the veteran's scleroderma initially 
manifested in 1988.  A February 2004 medical opinion 
statement from Dr. Nguyen notes that scleroderma has a wax 
and wane course.  Dr. Nguyen indicated that he wondered 
whether the veteran's prolonged gastrointestinal symptoms 
during service represented the early signs of the disease.  
Dr. Nguyen noted that there is no reasonable way to confirm 
his impression.  

Also of record is a March 2004 medical opinion statement from 
Dr. R. M. Cavell.  Dr. Cavell indicated that the veteran's 
service medical records had been reviewed, and noted that the 
veteran reported numerous times for medical evaluation with 
complaints of abdominal discomfort.  Dr. Cavell concluded 
that in light of the veteran's current diagnosis of 
scleroderma, it is reasonable to suggest that the abdominal 
complaints during active duty may have been due to 
scleroderma.  

The veteran also underwent a VA general medical examination 
in June 2004.  He reported a history of scleroderma with 
onset in approximately 1988 or 1989.  The veteran indicated 
that prior to the initial diagnosis of scleroderma; he began 
to experience auto-amputations/ulcerations involving his 
fingertips and earlobes, which were worse in the winter.  
After the initial diagnosis of scleroderma was made, the 
veteran's treating physician discovered interstitial fibrosis 
and renal involvement.  The veteran indicated that he has not 
had any skin ulcers since 1995, and the dermatological 
component of his disability has consisted primarily of 
sclerodactyly (localized thickening and tightness of the skin 
of the fingers or toes) and telangiectasias (dilated 
superficial blood vessels) involving his face and cheeks, as 
well as the autoamputations of his fingertips and earlobes. 

The veteran reported current problems with his 
gastrointestinal tract, which has been ongoing since the 
diagnosis of scleroderma.  The examiner noted a diagnosis of 
esophagitis and esophageal ulcers in 1991, which were 
considered manifestations of scleroderma.  The veteran 
reported continued intermittent esophagitis symptoms, and the 
VA examiner noted that a May 2004 esophagogastroduodenoscopy 
(EGD) revealed an esophageal ulcer, hiatal hernia, and mild 
to moderate diverticulitis.  

After review of the claim folder, the VA examiner concluded 
that the veteran's currently diagnosed scleroderma does not 
appear to be medically related to the gastrointestinal 
symptoms noted in service.  The examiner remarked that no 
documented skin involvement or skin changes were noted during 
service, and further, with the exception of the January 1974 
treatment for a urinary tract infection, the veteran's in-
service abdominal cramping was nonspecific and appeared to 
respond to conservative treatment.  

The examiner considered the fact that not all patients with 
scleroderma have skin manifestations.  The examiner noted 
that the lack of skin manifestations is usually attributed to 
an uncommon form of systemic sclerosis known as systemic 
sclerosis [sine] scleroderma, which is characterized by the 
typical vascular features and visceral fibrosis of the 
systemic disease.  The examiner explained that it would be 
unusual for this condition to have presented for nearly 
twenty years and then the veteran develop skin involvement 
with typical manifestations of scleroderma such as 
gastrointestinal, renal, and pulmonary involvement along with 
skin findings.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for scleroderma.  The 
question is whether the veteran's current disability is 
related to service in any way.

The initial diagnosis of scleroderma was not made until 1988, 
approximately fourteen years after the veteran's discharge 
from active duty.  The veteran underwent a physical 
examination at separation from service in August 1974, at 
which time neither scleroderma nor any chronic symptoms which 
may be medically attributed to an in-service onset of 
scleroderma were noted.  Despite competent medical evidence 
of a current disability, direct service connection, based 
upon incurrence during active service, is not warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his currently 
diagnosed scleroderma and active service are not probative, 
given the content of his service records.  The veteran's 
service medical records establish intermittent treatment for 
abdominal pain and increased bowel movements during active 
service.  In written statements submitted to the Board, the 
veteran indicated that the rigors of military training 
required that he hold his bowels due to time constraints.  
Despite the veteran's complaints of pain, his 
gastrointestinal system was consistently normal on 
examination while in service.  In fact, an October 1971 
barium swallow revealed no abnormalities in the 
gastrointestinal tract.  In addition, the available service 
medical records reflect no complaints of or treatment for 
pulmonary, renal, or dermatological symptoms of scleroderma.  
After performing a clinical examination and reviewing the 
claim folder, a VA physician concluded that the veteran's 
currently diagnosed scleroderma was not related to the 
gastrointestinal symptoms noted in service.  Specifically, 
the examiner noted that the veteran's gastrointestinal 
symptoms responded to conservative treatment during service.  
Further, the examiner explained that while some forms of 
scleroderma may manifest in gastrointestinal symptoms without 
dermatological symptoms, it is unlikely that the veteran's 
condition manifested in this manner.  The examiner concluded 
that no connection to service was shown by the medical 
evidence of record. 

Although the veteran's private physicians suggested that his 
gastrointestinal symptoms in service could be considered 
early manifestations of scleroderma; Dr. Nguyen and Dr. 
Cavell's medical opinions do not provide a meaningful 
explanation regarding nexus to service.  Indeed, both opinion 
statements essentially only infer a relationship to service, 
such that there is no more than a possibility that the 
veteran's symptoms in service were early signs of 
scleroderma.  Such tentative comments do not establish a 
nexus to service.  

As to the veteran's contentions, he is a lay person, and as 
such his contentions in this regard cannot be accorded 
probative value.  

In addition, since scleroderma did not manifest to a 
compensable degree within one year from the date of 
separation from active service, the veteran's disability 
cannot be presumed under law to have had their incurrence 
during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Accordingly, service connection for scleroderma is denied.  


ORDER


New and material evidence having been received, the 
application to reopen the claim for service connection for 
scleroderma is granted.  

Entitlement to service connection for scleroderma is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


